                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-00075-KDB
BRIAN GREEN,

               Plaintiff,

   v.                                                          ORDER

BROCK & SCOTT, PLLC, and
K SAANVAL AMIN,

               Defendants.


   THIS MATTER is before the Court on Plaintiff’s pro se Motion for Extension of Time to

respond to recent filings made by Defendants. (Doc. No. 49).

   On July 3, 2020, Defendants filed a Motion for Reconsideration (Doc. No. 44) and a Third

Motion to Dismiss (Doc. No. 46). Plaintiff’s responses are due by July 17, 2020. On July 13,

2020, Plaintiff filed the instant motion for extension of time to file a response to the Motion for

Reconsideration and Motion to Dismiss, claiming that he needs extra time to respond since he is

proceeding pro se and did not receive copies of the motions until July 5, 2020. Plaintiff requests

an extra 45 days to respond to the motions.

   The Court will not grant Plaintiff a 45-day extension to respond, especially considering that

Plaintiff received the motions only two days after they were filed. The Court, however, will grant

Plaintiff a 21-day extension to respond to the pending motions.

   IT IS THEREFORE ORDERED that Plaintiff’s Motion for Extension of Time, (Doc. No.

49), is GRANTED IN PART and DENIED IN PART. Plaintiff will have up to and including

August 7, 2020 to file a response to Defendants’ Motion for Reconsideration (Doc. No. 44) and

Third Motion to Dismiss (Doc. No. 46).



         Case 3:19-cv-00075-KDB Document 50 Filed 07/16/20 Page 1 of 2
SO ORDERED.

                Signed: July 15, 2020




   Case 3:19-cv-00075-KDB Document 50 Filed 07/16/20 Page 2 of 2
